DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 and 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 9-12 and 14-19 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 15, 221, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see pages 12-18, filed January 19, 2022, with respect to the 35 USC § 103 rejection of claims 1-4 and 8 under Johnston ‘923 in view of Johnston 
REASONS FOR ALLOWANCE
Claims 1-4, 8-12, 14-19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record to Johnston ‘440 (US 6611440) teaches the structural elements of claim 1 (i.e., Power input – 12, 14; col. 3, ll. 50-61; Filter comprises two switches – 16, 24; Transformer – 36; Rectifier – 41; Electrostatic precipitator, one or more collecting and discharge electrodes – 66; and Controller connected to the filter – 32).  At col. 4, ll. 31-50, the prior art to Johnston ‘440 discloses the shape of voltage waveform leaving the current limiting reactor yields the best collection efficiency for an ESP.  However, Johnston ‘440 does not teach or fairly suggest the functional limitation of claim 1 for the pulse firing pattern taught at lines 19-24 and the controller that uses the pulse firing pattern to drive the switches of the filter at lines 25-29.  Additionally, it would not have been obvious to one of ordinary skill in the art at the effective filing date to modify the teaching of Johnston “440 to teach the pulse firing pattern and provide these limitation because none of the prior art of record suggests such modification.  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
 /CHRISTOPHER P JONES/ Primary Examiner, Art Unit 1776                                                                                                                                                                                                       



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        February 2, 2022